IN THE
                        TENTH COURT OF APPEALS

                              No. 10-15-00092-CV

WILLIAM WINDSOR,
                                                        Appellant
v.

JOEYISALITTLEKID, ET AL,
                                                        Appellee


                         From the 378th District Court
                             Ellis County, Texas
                            Trial Court No. 88611


                                    ORDER


      William M. Windsor’s Motion to Reduce Cost of Record is denied. Windsor

states that some of the documents are not necessary to his appeal. Windsor, as the

appellant, can designate those documents necessary to his appeal.      But it is the

appellant’s burden to present a record sufficient to show reversible error without

omitting anything which could be presumed to be in support of the trial court’s

judgment. See e.g. Bennett v. Cochran, 96 S.W.3d 227, 230 (Tex. 2002). We also note,
based on our own experience with Windsor, the filing of voluminous exhibits of

questionable relevance is a problem of his own making.




                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed June 18, 2015




Windsor v. Joeyisalittlekid                                              Page 2